                                    IN THE UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF WISCONSIN


        JULIE WITHERS and DAWN GREEN,

                                  Plaintiffs,
        vs.
                                                                     CASE NO. 2:19-CV-00115-LA
        MILWAUKEE BREWERS BASEBALL CLUB
        and SOUTHEAST WISCONSIN
        PROFESSIONAL BASEBALL PARK
        DISTRICT,

                                  Defendants.


                                    MOTION TO EXTEND CASE DEADLINES


                           Defendants Milwaukee Brewers Baseball Club, LP (“MBBC”) and Southeast

        Wisconsin Professional Baseball Park District (“District (collectively, “Defendants”), by their

        counsel, hereby move this Court for an order extending certain dates set forth in the Court’s June

        5, 2019 scheduling order. The reasons for the Motion are:

                   1.      The June 5, 2019 scheduling order in this matter stated that “[t]he plaintiffs shall

        disclose any expert witnesses consistent with Rule 26(a)(2) on or before November 29, 2019.

        The defendants shall disclose any expert witnesses consistent with Rule 26(a)(2) on or before

        January 17, 2020.” (Dkt. No. 50, ¶ 3.)

                   2.      The parties subsequently had a dispute regarding the scope of Plaintiffs’ proposed

        expert inspection of Miller Park, which required resolution by the Court.

                   3.      On October 28, 2019, the Court entered an order resolving the parties’ discovery

        dispute. In relevant part, Court held that “the deadline for the plaintiffs to disclose the expert report

        of James Terry is extended to April 30, 2020.” (Dkt. No. 68 at 8.)




4814-4568-3376.1
                        Case 2:19-cv-00115-LA Filed 01/13/20 Page 1 of 3 Document 69
                    4.       The Court further invited the parties to submit a proposal to the Court regarding

        other deadlines that would need to be revised in light of the Court’s order: “To the extent that

        delaying the report until the end of April affects other pretrial deadlines, such as for dispositive

        motions or for the defendants’ rebuttal expert report, the parties may confer and submit a proposal for

        new deadlines.” (Id.)

                    5.       Given the Court’s extension of the deadline for Plaintiffs to disclose Terry’s

        expert report, Defendants propose extending certain deadlines as follows:

                        Item                             Original Deadline              New Deadline
                        Defendants’ Expert Disclosure    January 17, 2020               May 29, 2020
                        Close of Expert Discovery        February 28, 2020              July 10, 2020
                        Dispositive Motions              March 31, 2020                 August 10, 2020


                   6.        Counsel for Defendants has conferred with counsel for Plaintiffs regarding these

        proposed deadlines. Plaintiffs’ counsel has indicated that Plaintiffs consent to the proposed

        deadlines for disclosure of Defendants’ expert (May 29, 2020) and the close of expert discovery

        (July 10, 2020).

                   7.        However, Plaintiffs’ counsel has indicated that they will not consent to

        Defendants’ proposed deadline for the filing of dispositive motions (August 10, 2020). Instead,

        they propose a deadline of November 1, 2020 for the filing of dispositive motions.

                   8.        Defendants do not believe that such an extended deadline for the filing of

        dispositive motions is warranted. Defendants’ proposed deadline provides 31 days from the

        close of discovery for the parties to file dispositive motions. Moreover, Defendants’ proposed

        deadline falls nearly 17 months after Plaintiffs filed their Complaint in this matter.




                                                              2
4814-4568-3376.1
                         Case 2:19-cv-00115-LA Filed 01/13/20 Page 2 of 3 Document 69
          Dated: January 13, 2020.             Respectfully submitted,

                                               /s/ Andrew J. Wronski
                                               Andrew J. Wronski (WBN 1024029)
                                               Ryan N. Parsons (WBN 1079348)
                                               FOLEY & LARDNER LLP
                                               777 East Wisconsin Avenue
                                               Milwaukee, WI 53202-5306
                                               414.297.5518 (AJW)
                                               414.297.5863 (RNP)
                                               414.297.4900 – Facsimile
                                               awronski@foley.com
                                               rparsons@foley.com

                                               Attorneys for Defendant Milwaukee Brewers
                                               Baseball Club and Southeast Wisconsin
                                               Professional Baseball Park District




                                                3
4814-4568-3376.1
                   Case 2:19-cv-00115-LA Filed 01/13/20 Page 3 of 3 Document 69
